[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO REARGUE #106 AND EVIDENTIARY HEARING,JULY 10, 1996
On June 6, 1996, the plaintiff filed a motion to reargue the motion to dismiss filed by the defendants, Joseph H. and Mary Katherine Sajda, and which was granted by the court in a memorandum of decision dated May 15, 1996. In response, this CT Page 5149-YYYY court scheduled an evidentiary hearing which was held on July 10, 1996.
Although the plaintiff has correctly argued that a person may have more than one residence, each of which may be a usual place of abode; see e.g. Shawmut Bank v. Cook, Superior Court, judicial district of Middlesex at Middletown, Docket No. 073915 (February 23, 1995, Walsh, J.); the plaintiff has failed to produce any evidence that 83 Church Street, Easton, Connecticut is a residence of the defendants to rebut the defendants' affidavits in which they attest that they did not live there at the time of service, and do not currently reside there.
After granting the plaintiff's Motion to Reargue and holding an evidentiary hearing concerning same, the relief requested therein is denied.
BALLEN, J.